Pettit, J.
The appellee, Robert L. Redman, recovered a joint judgment against Simeon H. Pearse, Edward Brown, and "William Black, administrator of Conyngton, deceased. Pearse and Brown only appealed, and have assigned errors in their names only, without joining their co-defendant. This assignment of error cannot be sustained. Rabb v. Graham, 43 Ind. 1; Barger v. Manning, 43 Ind. 472.
The appeal, under these and many other authorities, must be dismissed, at the costs of the appellant, which is done. Motion to reinstate overruled.